PER CURIAM:
James Eddie Tatum and Ann Tatum appeal the district court’s order accepting the recommendation of the magistrate judge and granting, in part, the Morris Law Office’s motion for summary judgment and Tee Engineering’s motion for summary judgment. We find that the Ta-tums failed to file timely objections to the magistrate judge’s report and have therefore waived appellate review of the substance of the recommendation. See Thomas v. Arn, 474 U.S. 140, 155, 106 S.Ct. 466, 88 L.Ed.2d 435 (1985); Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985). Accordingly, we affirm the decision of the district court. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED